2019 IL App (1st) 181510

                                                                             SIXTH DIVISION
                                                                                 JUNE 7, 2019

No. 1-18-1510


THE PEOPLE OF THE STATE OF ILLINOIS,                       )       Appeal from the
                                                           )       Circuit Court of
       Plaintiff-Appellant,                                )       Cook County.
                                                           )
v.                                                         )       No. 13 CR 6051
                                                           )
MARK CASSINO,                                              )       Honorable
                                                           )       Carl Boyd,
         Defendant-Appellee.                               )       Judge Presiding.


       JUSTICE CUNNINGHAM delivered the judgment of the court, with opinion.
       Justice Harris concurred in the judgment and opinion.
       Justice Connors dissented, with opinion.

                                          OPINION

¶1     Appellant, the People of the State of Illinois (State), seeks reversal of the order of the

circuit court of Cook County granting defendant-appellee Mark Cassino’s motion to quash arrest

and suppress evidence. For the following reasons, we affirm the judgment of the circuit court of

Cook County.

¶2                                     BACKGROUND

¶3     Defendant was driving a rental car when he was pulled over by a state trooper for

speeding. During the traffic stop, the state trooper prolonged the stop while he contacted the

rental car company (Hertz), who told the trooper that defendant was not an authorized driver

under the vehicle’s rental agreement. A Hertz employee asked the trooper to recover the vehicle

for Hertz. Defendant was handcuffed and placed in the squad car. The trooper then searched the
1-18-1510


rental vehicle and discovered narcotics. The defendant was charged with possession of a

controlled substance and possession of a controlled substance with intent to deliver.

¶4      On June 29, 2017, defendant filed a “motion to quash arrest and suppress evidence” (the

motion to suppress), asserting that his “detention, search and arrest” were without reasonable

suspicion and that the search of the rental car was unlawful.

¶5      On August 9, 2017, the trial court conducted a hearing on the motion to suppress. The

defense called a single witness, Trooper Garet Lindroth of the Illinois State Police. Trooper

Lindroth testified that on the afternoon of defendant’s arrest, he was stationed in his police

vehicle “working a speed-enforcement detail.”

¶6      At approximately 1:38 p.m., a Ford vehicle passed him, traveling at a speed of 89 miles

per hour in a 55-mile-per-hour zone. Trooper Lindroth pursued the vehicle and initiated a traffic

stop. At approximately 1:40 p.m., he approached the stopped vehicle, which was driven by

defendant. He informed defendant that he had been stopped for speeding. Trooper Lindroth

asked defendant “for his driver’s license and his rental agreement.” Trooper Lindroth testified

that, when he approached the vehicle, he “had already [run] the registration,” which indicated

that it was a Hertz rental car.

¶7      Defendant provided the trooper with his driver’s license and the rental agreement. At that

time, he “indicated [to Trooper Lindroth] that he was not on the rental agreement.” 1 Trooper

Lindroth did not ask defendant any questions about the rental agreement or how he came to

possess the rental car. Instead, Trooper Lindroth “went back to [his] squad car and contacted

Hertz about any third-party drivers.” He did so although there was no “general order” of the



        1
         There is nothing in the record identifying who was named as the lessee on the Hertz rental
agreement. Nor is there anything indicating whether the named lessee gave defendant permission to drive
the rental car.
                                                 -2-
1-18-1510


Illinois State Police directing officers to contact a rental company under such circumstances.

Additionally, he testified that he did not suspect that the car was stolen.

¶8     Before he contacted Hertz, Trooper Lindroth used a computer to check defendant’s

driver’s license and confirmed that the license was valid. Trooper Lindroth stated that this check

was completed in “under a minute.”

¶9     Trooper Lindroth testified that it took “a few minutes” for him to contact Hertz. He called

the company and “was connected to their emergency police side of Hertz, and provided them

with information they were asking of the vehicle, and they informed me whether or not *** they

wanted me to recover the vehicle for them.” According to Trooper Lindroth, “Hertz indicated

that [defendant] was not an authorized driver [on the rental agreement], and that they wanted the

vehicle impounded.” Trooper Lindroth acknowledged that he did not attempt to contact the

person listed as the lessee on the rental agreement. Trooper Lindroth did not ask defendant any

questions regarding the person listed on the rental agreement or how defendant came to be

driving the vehicle.

¶ 10   After speaking with Hertz, Trooper Lindroth returned to the rental car. According to his

arrest report, he returned to the vehicle at 2:05 p.m. He agreed that this was “roughly” 25

minutes after he initially stopped the vehicle. At that time, Trooper Lindroth “informed

[defendant] that Hertz wanted their car back/recovered” and that defendant “was not registered

as the permitted driver, nor was he an authorized additional driver.” He told defendant that he

would be charged with criminal trespass to the rental vehicle. Defendant was then handcuffed

and placed in the back of the squad car.




                                                 -3-
1-18-1510


¶ 11   Trooper Lindroth stated that he proceeded to “perform an inventory search” of the

vehicle because he planned to have the rental car towed. Trooper Lindroth acknowledged that he

never asked defendant for permission to search the vehicle and that he had no search warrant.

¶ 12   When he searched the vehicle, Trooper Lindroth opened the “center console” between the

two front seats. Inside, he found a tied black plastic bag that “contained another clear-plastic

bag” containing “packed round balls” of suspected narcotics. Trooper Lindroth placed defendant

under arrest for possession of a controlled substance. It does not appear from the record that the

trooper ever issued a speeding ticket to defendant, which was the original reason for the stop.

¶ 13   Trooper Lindroth testified on cross-examination that defendant had a valid Nevada

driver’s license. Trooper Lindroth also stated that defendant promptly acknowledged that his

name was not on the rental agreement “[b]efore he even gave [the agreement] to [Trooper

Lindroth].”

¶ 14   Trooper Lindroth agreed that he called Hertz to verify that defendant was not authorized

to drive the vehicle. Trooper Lindroth testified that a Hertz representative confirmed that

defendant was not authorized to drive the car, and told him that Hertz “wanted [Trooper

Lindroth] to seize that car and take legal custody of that car.”

¶ 15   Also on cross-examination, Trooper Lindroth was asked, “if, in fact, that had been

[defendant’s] car and you would have stopped him for a traffic violation, you would have just

g[iven] him the ticket, and he would have been free to go?” He agreed that he detained defendant

“because he did not own that vehicle, he wasn’t authorized to drive that vehicle.” However,

Trooper Lindroth acknowledged that he only learned that information after calling Hertz.

¶ 16   Trooper Lindroth stated that he searched the car because it was “our policy” to

“inventory” a vehicle before it is towed. Trooper Lindroth explained that the police “must know



                                                -4-
1-18-1510


what’s in the vehicle” because “we’re liable and responsible for anything that happens to any

items or property inside that vehicle while it goes to the tow yard.” Trooper Lindroth testified

that the police tested the suspected narcotics at the scene.

¶ 17   On redirect examination, Trooper Lindroth agreed that he has previously stopped cars

that were not driven by the registered owner but in such situations he has never before called the

actual owner of the vehicle during a traffic stop. Trooper Lindroth agreed that he had not read the

rental agreement, which defendant provided to him upon being stopped. Therefore, he did not

know its guidelines for drivers other than the person who rented the vehicle. He claimed that he

called Hertz for clarification regarding who was authorized to drive the rental vehicle.

¶ 18   Trooper Lindroth agreed that “without that phone call to Hertz, [he] simply would have

given [defendant] a ticket, and he would have been on his way.” He also agreed that he had

already checked the validity of the defendant’s license before he contacted Hertz and that he did

not suspect that the vehicle was stolen.

¶ 19   No other witnesses were called at the hearing. After the court heard argument from

defense counsel and the State, it granted defendant’s motion to suppress.

¶ 20   In its ruling, the trial court identified the pertinent issue as whether “contacting Hertz ***

was related in scope to the circumstance that justified the stop in the first place.” The court found

that Trooper Lindroth “certainly exceeded the scope of the stop when he on his own accord

found it necessary to call Hertz *** when the Officer clearly stated that in a different

circumstance, if this were a private owner, a private car driven by the non-owner of the car, he

would not contact the owner of that automobile.” The court remarked that “[t]he seizure,

although it was lawful at its inception *** became unlawful because of the prolonged time in the




                                                -5-
1-18-1510


delay to call Hertz for [Trooper Lindroth’s] own personal gratification.” The trial court thus

granted the defendant’s motion to suppress.

¶ 21   The State filed a motion to reconsider. In that motion, the State argued that because

defendant was not the renter and was unauthorized to drive the rental car, he lacked any

reasonable expectation of privacy; he thus lacked “standing” to challenge the search of that

vehicle. The State also argued that Trooper Lindroth’s inquiry to Hertz did not unreasonably

prolong the stop. The State cited the United States Supreme Court’s decision in Rodriguez v.

United States, 575 U.S. ___, 135 S. Ct. 1609 (2015), for the proposition that, during a traffic

stop, a police officer may make “ordinary inquiries incident to the stop” such as checking a

driver’s license and vehicle registration.

¶ 22   On October 20, 2017, the court reversed its earlier ruling and granted the State’s motion

to reconsider. The court first observed that in raising a fourth amendment challenge to a search, it

was defendant’s burden to prove standing by demonstrating that he had a reasonable expectation

of privacy in the place searched. The court determined that defendant lacked a reasonable

expectation of privacy in the rental car for two reasons. First, the court found that defendant

failed to show that his use of the car was authorized by the vehicle’s owner, Hertz. Second, the

court found that defendant “failed to show that he had been given permission to use the vehicle

by the renter of the vehicle” as there was no evidence that the renter of the vehicle had given

defendant permission to drive the car. On that basis, the court granted the State’s motion to

reconsider, thus reversing its earlier ruling which had suppressed the fruits of the search.

¶ 23   On November 17, 2017, defendant filed a motion to reconsider the court’s ruling granting

the State’s motion to reconsider its initial decision on the motion to suppress. Defendant’s

motion noted that the trial court had granted the State’s motion to reconsider on the basis of



                                                -6-
1-18-1510


defendant’s lack of standing but its ruling had not addressed the separate issue of “the

reasonableness of the length of time it took” for Trooper Lindroth to detain defendant and

contact Hertz. Defendant’s motion cited Rodriguez for the proposition that, absent reasonable

suspicion, an officer may not make inquiries unrelated to the suspected traffic violation that

unreasonably prolong a traffic stop. The focus of defendant’s motion was that Trooper Lindroth

lacked reasonable suspicion to justify detaining defendant for 25 minutes while he contacted

Hertz.

¶ 24     Before the trial court heard argument on the defendant’s motion to reconsider, the United

States Supreme Court decided Byrd v. United States, 584 U.S. ___, ___, 138 S. Ct. 1518, 1531

(2018), which held that the “mere fact that a driver in lawful possession or control of a rental car

is not listed on the rental agreement will not defeat his or her otherwise reasonable expectation of

privacy.”

¶ 25     On June 14, 2018, the trial court heard argument on defendant’s motion to reconsider its

ruling in the State’s favor, which reversed its original ruling in defendant’s favor. Defendant’s

counsel cited Byrd in support of the proposition that defendant had a reasonable expectation of

privacy and, therefore, had standing. The State responded that Byrd’s facts were distinguishable,

and that under Byrd it remained defendant’s burden to show his “lawful possession” of the rental

car to establish his standing. The State noted that, in Byrd, there was evidence that the lessee of

the rental vehicle had given the defendant authority to use it, whereas in this case, defendant did

not present such evidence.

¶ 26     In response, defense counsel pointed out that Trooper Lindroth had never asked

defendant whether he had permission from the person who rented the vehicle from Hertz to use

the rental car. Defense counsel also argued that the trooper’s decision to call Hertz resulted in an



                                               -7-
1-18-1510


improper “25-minute delay” for a speeding ticket and that such delay independently supported

granting defendant’s motion to suppress. The trial court agreed.

¶ 27   In its ruling, the court recalled that, when it initially granted the motion to suppress, it

“was troubled by the 25-minute detention [by] the police officer” and believed that the delay

“exceeded the scope of the initial stop, which was basically a speeding ticket.” The court said:

               “I don’t believe police officers ordinarily stop a vehicle when they

               find out a person is not the driver and call the owner of the car to

               ascertain whether or not the driver is a valid person. They

               generally check the identification of the driver. If the license is

               valid and the car has not been reported stolen, which is the case

               here, they usually issue a speeding ticket, and the person goes on.

               In this case, the [United States Supreme] Court in Byrd states that a

               person does have a reasonable expectation of privacy. And I

               believe [defendant] shares that same reasonable expectation of

               privacy. And for the police to delay [defendant], call the rental

               company, I didn’t understand it then. I didn’t like it then. It didn’t

               pass the smell test then, and it doesn’t pass the smell test now.”

The court thus granted defendant’s motion to reconsider its ruling in favor of the State. The court

thus reversed itself once more and granted the motion to suppress.

¶ 28   The State subsequently filed a “Certificate of Substantial Impairment” stating that the

granting of the motion to suppress substantially impaired its ability to prosecute the case and thus

it would appeal pursuant to Illinois Supreme Court Rule 604(a)(1) (eff. July 1, 2017). On July

11, 2018, the State filed a notice of appeal.



                                                -8-
1-18-1510


¶ 29                                        ANALYSIS

¶ 30   We first note that we have jurisdiction because the State filed a timely notice of appeal

pursuant to Rule 604(a)(1), which permits the State to appeal from an order “the substantive

effect of which results in *** suppressing evidence.” Ill. S. Ct. R. 604(a)(1) (eff. July 1, 2017).

¶ 31   On appeal, the State asserts two lines of argument to urge that the motion to suppress

should not have been granted. First, the State contends that Trooper Lindroth’s inquiries during

the traffic stop and corresponding 25-minute delay were reasonable. The State cites Rodriguez

for the proposition that during a traffic stop, an officer may make ordinary inquiries related to

safety concerns, such as checking the driver’s license, checking if a driver has outstanding

warrants, and inspecting a vehicle’s registration and proof of insurance. The State argues that,

just as an officer may check registration, under the circumstances of this case, “placing the call to

Hertz was well within the mission of the stop.” The State argues that, under Rodriguez, the

“mission” of a traffic stop is to address the immediate traffic violation and to “attend to related

safety concerns.” 575 U.S. at ___, 135 S. Ct. at 1614. The State further argues that Rodriguez

additionally supports Trooper Lindroth’s prolonged detention of defendant because, “[b]eyond

determining whether to issue a traffic ticket, an officer’s mission includes ordinary inquiries

incident to” the traffic stop. (Internal quotation marks omitted.) Id. at ___, 135 S. Ct. at 1615.

The State suggests that Trooper Lindroth’s call to Hertz was one of these permissible “ordinary

inquiries.” The State argues that although this inquiry resulted in a delay of approximately 25

minutes, it was nonetheless objectively reasonable and within the mission of a valid traffic stop.

¶ 32   The State also makes a policy argument, suggesting that to disallow lengthy stops such as

the one in this case would impede law enforcement’s ability to ensure that a car is being

responsibly driven. The State argues that a call by police to the vehicle’s registered owner



                                                -9-
1-18-1510


“cannot be unreasonable where it extends the duration of the stop comparably to a warrant or

license check.”

¶ 33   Second, apart from the reasonableness of the detention, the State urges that defendant

failed to meet his burden to establish that he had a legitimate expectation of privacy in the rental

car. The State points out that defendant “did not present any evidence that the person who rented

the vehicle from Hertz gave him permission to drive it.”

¶ 34   The State suggests that we should be guided by People v. Bower, 291 Ill. App. 3d 1077,

1083 (1997), which held that a defendant lacked standing to challenge the search of a rental car

where defendant asked a friend to rent the vehicle for defendant’s use after the rental car

company rejected defendant’s application. The State argues that the trial court should have

followed Bower and found that defendant failed to establish any legitimate expectation of

privacy. The State posits that this conclusion is not affected by the United States Supreme

Court’s recent decision in Byrd. The State suggests that the circuit court erroneously interpreted

Byrd as holding that the driver of a rental car always has a legitimate expectation of privacy,

regardless of whether the driver is authorized to operate the car. The State emphasizes that, in

this case, defendant offered no evidence as to whether an “authorized renter” gave him

permission to drive the rental car.

¶ 35   In response, defendant argues that the facts and holding of Rodriguez are analogous to the

facts of this case. He asserts that, although Rodriguez permits an officer to conduct certain

checks during an otherwise lawful traffic stop, he may not do so in a way that prolongs the stop,

absent reasonable suspicion. Defendant rejects the State’s contention that the inquiry to Hertz

was within the “mission of the ticket” pursuant to Rodriguez or that it was related to safety

concerns. Specifically, defendant rejects the State’s assertion that the call to Hertz was analogous



                                               - 10 -
1-18-1510


to a call to check the validity of a driver’s license. Defendant acknowledges that a “license check

is within the mission of the traffic stop” because it is “directly related to the scope of the traffic

stop.” Defendant points out that in this case, Trooper Lindroth did check defendant’s license, and

determined that it was valid. That process was completed in under a minute. Yet, the trooper

proceeded to make the separate, lengthy inquiry to Hertz, even after ascertaining that defendant

had a valid driver’s license.

¶ 36    Defendant also points out Trooper Lindroth’s admission that when he has previously

stopped cars not driven by their registered owners, he has never contacted the owner during a

traffic stop. Defendant urges that it would be incongruous to permit such an inquiry during a

traffic stop of a rental car, but not for nonrental vehicles.

¶ 37    Defendant emphasizes that Trooper Lindroth did not testify that defendant was behaving

suspiciously. Further, Trooper Lindroth testified that he did not suspect that the rental car was

stolen. Defendant also notes that Trooper Lindroth did not ask him anything about the rental

agreement, nor did the trooper read it. Instead, Trooper Lindroth “decided to insert himself into

what amounts to a civil contract dispute between Hertz and the lessee.” Defendant asserts that

the mere fact that his name was not on the rental agreement was insufficient to justify the

trooper’s actions, which unreasonably extended his detention by prolonging what should have

been a routine traffic stop.

¶ 38    Defendant otherwise argues that he had a legitimate expectation of privacy in the rental

car, relying on Byrd. He notes that there is “no evidence in the record that the vehicle was ever

reported stolen or that [his] presence in the car was unlawful.” In response to the State’s reliance

on Bower, defendant points out that it was decided before the United States Supreme Court’s

decision in Byrd. Defendant claims that Byrd now makes clear “that drivers in lawful possession



                                                 - 11 -
1-18-1510


or control of a rental vehicle maintain a reasonable expectation of privacy absent specific

circumstances not present in this case.”

¶ 39    A two-part standard of review applies when we review a trial court’s ruling on a motion

to quash arrest and suppress evidence. People v. Holmes, 2017 IL 120407, ¶ 9. “Great deference

is afforded to the trial court’s findings of fact, and those factual findings will be reversed only if

they are against the manifest weight of the evidence.” Id. However, we review de novo the “trial

court’s ultimate legal ruling as to whether the evidence should be suppressed.” Id.

¶ 40    “The Fourth Amendment guarantees the right to be free from unreasonable searches and

seizures by the government. This protection extend[s] to brief investigatory stops of persons or

vehicles that fall short of traditional arrest.” (Internal quotation marks omitted.) United States v.

Rodriguez-Escalera, 884 F.3d 661, 667 (7th Cir. 2018). Thus, “whenever a police officer decides

to stop a vehicle, the stop must meet the reasonableness requirements of the Fourth

Amendment.” Id.; see also People v. Jones, 215 Ill. 2d 261, 270 (2005) (“a vehicle stop is subject

to the fourth amendment requirement of reasonableness in all the circumstances”).

¶ 41    “If a search or seizure violates the Fourth Amendment, courts will exclude evidence

gained from that violation in judicial proceedings against the person injured.” Rodriguez-

Escalera, 884 F.3d at 667; see also Terry v. Ohio, 392 U.S. 1, 29 (1968) (“[E]vidence may not be

introduced if it was discovered by means of a seizure and search which were not reasonably

related in scope to the justification for their initiation.”).

¶ 42    The United States Supreme Court’s decision in Terry “established the legitimacy of an

investigatory stop ‘in situations where [the police] may lack probable cause for an arrest.’ ”

Arizona v. Johnson, 555 U.S. 323, 330 (2009) (quoting Terry, 392 U.S. at 24). “When the stop is

justified by suspicion (reasonably grounded, but short of probable cause) that criminal activity is



                                                  - 12 -
1-18-1510


afoot ***, the police officer must be positioned to act instantly on reasonable suspicion that the

persons temporarily detained are armed and dangerous.” Id. Thus, Terry held that a police

officer’s “limited search of outer clothing for weapons serves to protect both the officer and the

public” and that such a patdown search was reasonable under the fourth amendment. Id. (citing

Terry, 392 U.S. at 23-24, 27, 30-31).

¶ 43   The United States Supreme Court has observed that most traffic stops “ ‘resemble, in

duration and atmosphere, the kind of brief detention authorized in Terry.’ ” Id. Our supreme

court has stated that since “the usual traffic stop is more analogous to a Terry investigative stop

than to a formal arrest,” “courts generally analyze fourth amendment challenges to the

reasonableness of traffic stops under Terry principles.” Jones, 215 Ill. 2d at 270. Our supreme

court explained:

               “Pursuant to Terry, a law enforcement officer may, under

               appropriate circumstances, briefly detain a person for questioning

               if the officer reasonably believes that the person has committed, or

               is about to commit, a crime. [Citation.] However, the investigative

               detention must be temporary and last no longer than is necessary to

               effectuate the purpose of the stop.” Id. at 270-71.

¶ 44   The United States Supreme Court has explained the scope of a reasonable roadside

detention as follows:

                        “A lawful roadside stop begins when a vehicle is pulled

               over for investigation of a traffic violation. The temporary seizure

               of driver and passengers ordinarily continues, and remains

               reasonable, for the duration of the stop. Normally, the stop ends



                                               - 13 -
1-18-1510


               when the police have no further need to control the scene, and

               inform the driver and passengers they are free to leave. [Citation.]

               An officer’s inquiries into matters unrelated to the justification for

               the traffic stop, this Court has made plain, do not convert the

               encounter into something other than a lawful seizure, so long as

               those inquiries do not measurably extend the duration of the stop.”

               (Emphasis added.) Johnson, 555 U.S. at 333.

¶ 45   Illustrating the permissible scope of a detention, in Illinois v. Caballes, 543 U.S. 405

(2005), the United States Supreme Court found no fourth amendment violation where the use of

a narcotics-detection dog during a traffic stop did not prolong the traffic-related detention. In that

case, a state trooper stopped respondent’s vehicle for speeding and reported the stop by radio. Id.

at 406. A second trooper heard the radio report and headed to the scene with a narcotics-

detection dog. Id. While the first officer “was in the process of writing a warning ticket, [the

second trooper] walked his dog around respondent’s car.” Id. After the dog “alerted at the trunk,”

the officers searched it, discovered marijuana, and arrested respondent; “[t]he entire incident

lasted less than 10 minutes.” Id. The United States Supreme Court granted certiorari to decide

“[w]hether the Fourth Amendment requires reasonable, articulable suspicion to justify using a

drug-detection dog to sniff a vehicle during a legitimate traffic stop.” (Internal quotation marks

omitted.) Id. at 407.

¶ 46   The Caballes Court recognized that “[a] seizure that is justified solely by the interest in

issuing a warning ticket to the driver can become unlawful if it is prolonged beyond the time

reasonably required to complete that mission.” Id. The Court noted that the judges in prior state-

court proceedings “carefully reviewed the details of [the arresting officer’s] conversations with



                                                - 14 -
1-18-1510


respondent and the precise timing of his radio transmission *** to determine whether he had

improperly extended the duration of the stop to enable the dog sniff to occur.” Id. at 408. The

Court “accept[ed] the state court’s conclusion that the duration of the stop in this case was

entirely justified by the traffic offense and the ordinary inquiries incident to such a stop.” Id.

¶ 47   The United States Supreme Court proceeded to hold that a dog sniff during a lawful stop

did not compromise a legitimate privacy interest and did not violate the fourth amendment. Id. at

409 (“In this case, the dog sniff was performed on the exterior of respondent’s car while he was

lawfully seized for a traffic violation. Any intrusion on respondent’s privacy expectations does

not rise to the level of a constitutionally cognizable infringement.”).

¶ 48   However, in the 2015 Rodriguez decision, the United States Supreme Court clarified that

a dog sniff that extends the detention of an initially legitimate traffic stop—even by a matter of

minutes—is unlawful if not supported by reasonable suspicion. 575 U.S. at ___, 138 S. Ct. 1609.

In this appeal, the State and defendant both claim that Rodriguez supports their respective

positions, and so we review that decision in detail.

¶ 49   In Rodriguez, a K-9 police officer (Officer Struble) pulled over a vehicle at 12:06 a.m.

after it briefly veered onto the shoulder of a highway. Id. at ___, 135 S. Ct. at 1612. There were

two men in the vehicle: the driver (Rodriguez) and one passenger (Pollman). Id. at ___, 135 S.

Ct. at 1612.

¶ 50   Officer Struble first spoke to Rodriguez, who provided his license, registration, and proof

of insurance. Id. at ___, 135 S. Ct. at 1613. Officer Struble returned to his patrol car and ran a

“records check” on Rodriguez; he then returned to the vehicle and questioned Pollman. Id. at

___, 135 S. Ct. at 1613. Officer Struble then “returned again to his patrol car, where he




                                                - 15 -
1-18-1510


completed a records check on Pollman, and called for a second officer.” Id. at ___, 135 S. Ct. at

1613. Struble began writing a warning ticket for Rodriguez. Id. at ___, 135 S. Ct. at 1613.

¶ 51   Officer Struble returned to the vehicle a third time to issue the written warning. Id. at

___, 135 S. Ct. at 1613. By 12:27 or 12:28 a.m., Officer Struble had “finished explaining the

warning *** and had given back to Rodriguez and Pollman the documents obtained from them.”

Id. at ___, 135 S. Ct. at 1613. However, Officer Struble did not let them leave at that time but

asked for permission to walk his dog around the vehicle. Id. at ___, 135 S. Ct. at 1613.

Rodriguez “said no”; Officer Struble then instructed Rodriguez to exit the vehicle and “stand in

front of the patrol car to wait for the second officer.” Id. at ___, 135 S. Ct. at 1613.

¶ 52   After a second officer arrived, Officer Struble led his dog around the vehicle; the dog

alerted to the presence of drugs. Id. at ___, 135 S. Ct. at 1613. “[S]even or eight minutes had

elapsed from the time [Officer] Struble issued the written warning until the dog indicated the

presence of drugs.” Id. at ___, 135 S. Ct. at 1613. The officers searched the vehicle and

recovered a bag of methamphetamine. Id. at ___, 135 S. Ct. at 1613.

¶ 53   In his subsequent prosecution, Rodriguez moved to suppress the evidence from the

vehicle search, on the ground that Officer Struble prolonged the traffic stop to conduct the dog

sniff, without reasonable suspicion. Id. at ___, 135 S. Ct. at 1613. The district court denied the

motion to suppress, and the Eighth Circuit affirmed. Id. at ___, 135 S. Ct. at 1613-14. The United

States Supreme Court granted certiorari to resolve “whether police routinely may extend an

otherwise-completed traffic stop, absent reasonable suspicion, in order to conduct a dog sniff.”

Id. at ___, 135 S. Ct. at 1614.

¶ 54   The United States Supreme Court in Rodriguez instructed:




                                                - 16 -
1-18-1510


               “Like a Terry stop, the tolerable duration of police inquiries in the

               traffic-stop context is determined by the seizure’s ‘mission’—to

               address the traffic violation that warranted the stop, Caballes, [543

               U.S. at 407] and attend to related safety concerns ***. [Citations.]

               Because addressing the infraction is the purpose of the stop, it may

               ‘last no longer than is necessary to effectuate th[at] purpose.

               [Citations.] Authority for the seizure thus ends when tasks tied to

               the traffic infraction are—or reasonably should have been—

               completed.” Id. at ___, 135 S. Ct. at 1614.

¶ 55   In Rodriguez, the United States Supreme Court recognized that its decisions in Johnson

and Caballes had “concluded that the Fourth Amendment tolerated certain unrelated

investigations that did not lengthen the roadside detention. [Citations.]” Id. at ___, 135 S. Ct. at

1614. However, Rodriguez pointed out:

               “In Caballes, *** we cautioned that a traffic stop ‘can become

               unlawful if it is prolonged beyond the time reasonably required to

               complete th[e] mission’ of issuing a warning ticket. [Citation.] And

               we repeated that admonition in Johnson: The seizure remains

               lawful only ‘so long as [unrelated] inquiries do not measurably

               extend the duration of the stop.’ [Citations.] An officer, in other

               words, may conduct certain unrelated checks during an otherwise

               lawful traffic stop. But *** he may not do so in a way that

               prolongs the stop, absent the reasonable suspicion ordinarily




                                               - 17 -
1-18-1510


               demanded to justify detaining an individual.” Id. at ___, 135 S. Ct.

               at 1614-15.

¶ 56   Rodriguez proceeded to explain the scope of the “mission” of a traffic stop:

                       “Beyond determining whether to issue a traffic ticket, an

               officer’s mission includes ‘ordinary inquiries incident to [the

               traffic] stop.’ Caballes, [543 U.S. at 408]. Typically such inquiries

               involve checking the driver’s license, determining whether there

               are outstanding warrants against the driver, and inspecting the

               automobile’s registration and proof of insurance. [Citations.] These

               checks serve the same objective as enforcement of the traffic code:

               ensuring that vehicles on the road are operated safely and

               responsibly. [Citations.]” Id. at ___, 135 S. Ct. at 1615.

¶ 57   The Rodriguez Court then held that a dog sniff was not one of these ordinary inquiries:

“Lacking the same close connection to roadway safety as the ordinary inquiries, a dog sniff is not

fairly characterized as part of the officer’s traffic mission.” Id. at ___, 135 S. Ct. at 1615. The

Court concluded that, absent reasonable suspicion of criminal activity, the police could not

prolong a traffic stop to conduct a dog sniff. In doing so, it rejected the government’s argument

that an officer “may ‘incremental[ly]’ prolong a stop to conduct a dog sniff so long as the officer

is reasonably diligent in pursuing the traffic-related purpose of the stop, and the overall duration

of the stop remains reasonable.” Id. at ___, 135 S. Ct. at 1616. The Court reasoned that the

government’s argument was, in effect, “that by completing all traffic-related tasks expeditiously,

an officer can earn bonus time to pursue an unrelated criminal investigation.” Id. at ___, 135 S.

Ct. at 1616. The Court rejected that proposition, holding: “If an officer can complete traffic-



                                               - 18 -
1-18-1510


based inquiries expeditiously, then that is the amount of ‘time reasonably required to complete

[the stop’s] mission.’ [Citation.] As we said in Caballes and reiterate today, a traffic stop

‘prolonged beyond’ that point is ‘unlawful.’ ” Id. at ___, 135 S. Ct. at 1616.

¶ 58   The United States Supreme Court thus vacated the Eighth Circuit’s order affirming the

denial of the motion to suppress and remanded. Id. at ___, 135 S. Ct. at 1616-17 (noting that

“[t]he question whether reasonable suspicion of criminal activity justified detaining Rodriguez

beyond completion of the traffic infraction investigation” remained open on remand).

¶ 59   In this appeal before us, both parties claim that Rodriguez supports their respective

positions as to the propriety of Trooper Lindroth’s action in prolonging the stop in order to

contact Hertz after stopping defendant for speeding. Notably, the State does not dispute, as a

factual matter, that the duration of the stop was extended by approximately 25 minutes due to the

trooper’s decision to contact Hertz. Trooper Lindroth testified unequivocally that he had already

checked the validity of defendant’s license and would otherwise have completed the stop in

under a minute had he not elected to make an additional inquiry to Hertz. He further testified that

he did not suspect that the vehicle had been stolen.

¶ 60   Nevertheless, the State takes the position that the inquiry to Hertz was reasonable, as it

was within the “mission of the stop” pursuant to Rodriguez. The State emphasizes that, under

Rodriguez, the mission of the stop is not limited to addressing the specific traffic violation that

triggered the stop, but also “attend[ing] to related safety concerns.” Id. at ___, 135 S. Ct. at 1614.

The State also highlights Rodriguez’s recognition that the mission includes “ordinary inquiries”

incident to the stop and that such inquiries include checking the driver’s license, determining

whether there are outstanding warrants, and inspecting the vehicle’s registration. The State

suggests that Trooper Lindroth’s Hertz inquiry was another one of these ordinary inquiries. That



                                                - 19 -
1-18-1510


is, the State argues that contacting Hertz in this situation was “no different than calling a

dispatcher to check whether a driver has a valid license or an active warrant.” Thus, the State

contends that Rodriguez supports the conclusion that calling Hertz, the actual owner of the rental

car, was within the scope of the traffic stop’s mission and reasonable under the fourth

amendment.

¶ 61   We disagree. We recognize that, under Rodriguez, the “mission” of a lawful traffic stop is

not limited to addressing the precise traffic violation that precipitated the stop but also

“attend[ing] to related safety concerns.” Id. at ___, 135 S. Ct. at 1614. Rodriguez recognizes that

an officer may “conduct certain unrelated checks” absent reasonable suspicion if they do not

prolong the stop. Id. at ___, 135 S. Ct. at 1615. Rodriguez explained that permissible “ordinary

inquiries incident to” a traffic stop typically include “checking the driver’s license, determining

whether there are outstanding warrants against the driver, and inspecting the automobile’s

registration and proof of insurance.” (Internal quotation marks omitted.) Id. at ___, 135 S. Ct. at

1615. Significantly, in describing the permissible “ordinary inquiries,” Rodriguez explained,

“These checks serve the same objective as enforcement of the traffic code: ensuring that vehicles

on the road are operated safely and responsibly.” (Emphasis added and internal quotation marks

omitted.) Id. at ___, 135 S. Ct. at 1615. We do not believe, nor do we hold that pursuant to

Rodriguez, an officer is forbidden from ever contacting a vehicle’s owner following a stop. We

reiterate that any activity which prolongs the stop must be related to permissible, ordinary

inquiries as outlined in Rodriguez, if not otherwise supported by reasonable suspicion.

¶ 62   In this case, the State has not articulated a single example of how the call to Hertz falls

within the ambit of the safety checks described in Rodriguez, such as would justify prolonging

the stop. Defendant had a valid driver’s license and the car had not been reported stolen; neither



                                              - 20 -
1-18-1510


did the trooper suspect that it had been stolen. The record does not suggest, nor did the trooper

testify, that he had uncovered any outstanding warrants for defendant when he did a routine

check before calling Hertz. In short, there was no articulated safety issue identified by Trooper

Lindroth as a basis for contacting Hertz. Therefore, we conclude that Trooper Lindroth’s inquiry

to Hertz does not fit within the categories of permissible inquiries recognized by the United

States Supreme Court in either Rodriguez or any of the cases discussed in Rodriguez. First, it is

obvious that the inquiry to Hertz had nothing to do with the traffic violation that warranted the

stop, specifically, speeding. Indeed, Trooper Lindroth testified that he could have quickly

completed the traffic stop and issued a speeding ticket to defendant. In under a minute, he had

already determined that the vehicle was a rental, that it was not reported stolen, that defendant’s

driver’s license was valid, and that there were no outstanding warrants related to defendant. We

also do not find that the inquiry can be explained away as being part of “attend[ing] to related

safety concerns.” Id. at ___, 135 S. Ct. at 1614. The State does not suggest that the inquiry was

necessary to protect the trooper’s safety during the stop, or to protect the public at large.

¶ 63   Similarly, we reject the State’s argument that the call to Hertz can be construed as one of

the permissible “ordinary inquiries” incident to the traffic stop, akin to a routine check of a

driver’s license, registration, or proof of insurance. We reiterate Rodriguez’s recognition that

“[t]hese checks serve the same objective as enforcement of the traffic code: ensuring that

vehicles on the road are operated safely and responsibly.” (Emphasis added.) Id. at ___, 135 S.

Ct. at 1615. We fail to see how the trooper’s inquiry to Hertz in this case furthers the objective of

ensuring safe and responsible operation of vehicles on the road. There is nothing inherently

unsafe or irresponsible (let alone illegal) about a situation in which a rental car is driven by

someone other than the lessee identified on the rental agreement. During oral argument before



                                                - 21 -
1-18-1510


this court, the State could not articulate a reasonable basis to suspect that such a driver is less

safe or more likely to violate traffic laws.

¶ 64    Significantly, a car rental agreement is, of course, a matter of contract, whose terms are

dictated by the parties to the contract. The contracting parties are free to agree upon the terms of

that contract. Both contracting parties have rights under the terms of the contract. Yet, Trooper

Lindroth did not contact the individual whose name appeared on the rental agreement. Further,

the trooper did not inquire of defendant whether he had the lessee’s permission to drive the car.

The mere fact that a particular individual is not specifically identified in a rental contract does

not necessarily give rise to an assumption that the person’s use of the vehicle is unauthorized.

¶ 65    In any event, even if a lessee permits another person to use a rental car without the

consent of the rental car company, it is, at most, a breach of contract. A breach of contract is not

a crime and is not inherently dangerous to the public, such as to require monitoring by police.

We thus agree with defendant’s observation that Trooper Lindroth, in this case, essentially

inserted himself into a contractual relationship between Hertz and the lessee of the vehicle.

¶ 66    Notably, the State does not suggest that, absent reasonable suspicion of a crime, an

officer may extend the detention of a nonrental vehicle during a traffic stop in order to attempt to

contact the record owner. 2 The State does not articulate why a different standard applies to the

rental vehicle in this case. It bears repeating that Trooper Lindroth indicated that he did not

suspect any criminal activity other than the speeding violation; nevertheless, he extended the

traffic stop by 25 minutes in order to contact Hertz.

¶ 67    We conclude that Trooper Lindroth’s prolongation of the stop in order to call Hertz was

not within the mission of the stop. Rather, that inquiry went beyond the original scope of the

        2
         Indeed, the trooper acknowledged that in prior traffic stops where the driver was not the
registered owner of the vehicle, he never attempted to contact the owner of the vehicle. When defense
counsel pressed him on this point, he said that this situation was different, but he did not articulate why.
                                                  - 22 -
1-18-1510


traffic stop, and extended the duration of the defendant’s detention. Such an extension was

unlawful, absent reasonable suspicion to support it. See id. at ___, 135 S. Ct. at 1615 (an officer

“may conduct certain unrelated checks during an otherwise lawful traffic stop” but “he may not

do so in a way that prolongs the stop, absent the reasonable suspicion ordinarily demanded to

justify detaining an individual”). The State does not attempt to argue that there was any

reasonable suspicion of criminal activity by defendant. Nor do we find anything in Trooper

Lindroth’s testimony indicating a reasonable suspicion of criminal activity by defendant beyond

the speeding violation, as would be necessary to justify prolonging the stop and an inquiry

beyond the “mission” of the traffic stop.

¶ 68   Thus, we conclude that defendant’s detention became unlawful once it was prolonged

beyond the issuance of the speeding ticket. The prolongation was solely to enable Trooper

Lindroth’s inquiry to Hertz, for reasons that were clearly unrelated to the stop. His call to Hertz

led to his decision to impound the vehicle, based on what the Hertz employee asked him to do.

However, even then, it was not suggested that a crime had been committed. Rather, it was

inferred that defendant was an unauthorized user of the vehicle, within the context of the contract

between Hertz and the renter. Defendant points out that Trooper Lindroth’s action essentially

cast him in the role of monitoring and enforcing the contract between Hertz and the renter. This

was not, and could not, be a lawful reason for prolonging the stop. That action, in turn, prompted

the search of the vehicle and the discovery of narcotics. That evidence was therefore the product

of an unlawful detention. Thus, the trial court was correct when it granted defendant’s motion to

suppress.

¶ 69   Our conclusion that Trooper Lindroth’s inquiry to Hertz went beyond the mission of

issuing the speeding ticket and was not supported by any reasonable suspicion is dispositive of



                                              - 23 -
1-18-1510


this appeal. Because the trooper’s unlawful extension of the detention resulted in the discovery

of the narcotics evidence in question, we need not reach the separate question of whether

defendant had a reasonable expectation of privacy in the rental vehicle. Absent our ruling that the

detention was unreasonably prolonged, such a privacy determination would be necessary to give

defendant standing to object to the vehicle search. 3 However, we need not reach that privacy

issue because we have determined that the detention had already become unlawful before the

inventory search. Specifically, it became unlawful when Trooper Lindroth decided to go beyond

the mission of issuing the speeding ticket and prolong the stop in order to contact Hertz without

any reasonable suspicion of criminal activity or other proper reason for doing so. See id. at ___,

135 S. Ct. at 1614 (“Authority for the seizure thus ends when tasks tied to the traffic infraction

are—or reasonably should have been—completed.”). Thus, we need not decide whether

defendant would have had standing to object to the search of the rental vehicle had the preceding

detention and inquiry otherwise been permissible.

¶ 70    For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 71    Affirmed.

¶ 72    JUSTICE CONNORS, dissenting:

¶ 73    I respectfully dissent. When reviewing a ruling on a motion to suppress, a bifurcated

standard of review applies. “[T]he trial court’s findings of fact are entitled to great deference,

and we will reverse those findings only if they are against the manifest weight of the evidence.”

People v. Heritsch, 2017 IL App (2d) 151157, ¶ 8. “A finding is against the manifest weight of

the evidence where the opposite conclusion is clearly evident or if the finding itself is

        3
         The State does not suggest that defendant lacked standing to challenge the trooper’s actions prior
to the vehicle search. In any case, the United States Supreme Court has held that “A person is seized by
the police and thus entitled to challenge the government’s action under the Fourth Amendment when the
officer, by means of physical force or show of authority, terminates or restrains his freedom of
movement.” (Internal quotation marks omitted.) Brendlin v. California, 551 U.S. 249, 254 (2007).
                                                  - 24 -
1-18-1510


unreasonable, arbitrary, or not based on the evidence presented.” (Internal quotation marks

omitted.) People v. Peterson, 2017 IL 120331, ¶ 39. A trial court’s conclusions of law are

reviewed de novo. Heritsch, 2017 IL App (2d) 151157, ¶ 8.

¶ 74   I believe that the trial court’s factual findings were not based on the evidence presented

and its conclusions of law were not based on a proper interpretation of the law. In People v.

Baldwin, this court recognized that the reviewing court is free to assess the facts relative to the

issue presented in the case and may draw its own conclusions when deciding what relief, if any,

should be granted. 388 Ill. App. 3d 1028, 1031 (2009).

¶ 75   No bright-line rule exists with regard to the reasonableness of a stop’s duration. Id. at

1034. Instead, case law instructs that we should employ a “contextual, totality of the

circumstances analysis that includes consideration of the brevity of the stop and whether the

police acted diligently during the stop.” Id.

¶ 76   Moreover, diligence is a very important consideration when evaluating the totality of the

circumstances in this case. See id. The nature of the tasks subject to the officer’s reasonable

diligence is of paramount importance to the outcome of this appeal. Also, the duration of the stop

must be justified by the nature of the offense and “the ordinary inquiries incident to such a stop.”

Illinois v. Caballes, 543 U.S. 405, 408 (2005).

¶ 77   To begin the analysis when dealing with a motion to suppress, the court must ask whether

the stop was justified at its inception. Baldwin, 388 Ill. App. 3d at 1032 (citing Terry v. Ohio,

392 U.S. 1 (1968)). A police officer is justified in stopping and detaining a driver if the officer

observes the driver commit a traffic offense or has probable cause to believe a traffic violation

has occurred. People v. Abdur-Rahim, 2014 IL App (3d) 130558, ¶ 26. The parties do not dispute

that probable cause existed to justify the traffic stop. The arresting trooper, Trooper Lindroth,



                                                - 25 -
1-18-1510


testified that he observed defendant’s car driving at a rate of 89 miles per hour in a 55-mile-per-

hour zone at 1:38 p.m. and approached the vehicle at 1:40 p.m. Trooper Lindroth also testified he

returned to defendant’s vehicle at 2:05 p.m., roughly 25 minutes after the initial stop.

¶ 78   Depending on the mission for the stop, 25 minutes may not be a substantially long period

of time for a traffic stop. In People v. Staley, we held that an 18-minute traffic stop to issue

citations was not unreasonable based on the circumstances. 334 Ill. App. 3d 358, 367 (2002).

Also, in People v. Wofford, we held that a 17-minute stop to write a warning ticket was not

unreasonable based on the circumstances. 2012 IL App (5th) 100138, ¶¶ 30-31.

¶ 79   In the case at bar, it is pertinent to examine just what Trooper Lindroth was doing from

the time he went back to his police vehicle until he went back to defendant’s vehicle. The only

facts we know about this time frame are that the trooper made contact with Hertz, which

informed the trooper that defendant was not an authorized driver on the vehicle and requested, as

owner, that the trooper impound the vehicle. What length of time was spent on the inquiry to

Hertz? Was the trooper on hold for a period of time? Was the trooper transferred between

multiple Hertz employees during the course of the inquiry? Did the trooper take the time to read

a portion of the rental agreement to obtain information needed to relay to Hertz? Did he consult

with any fellow troopers or supervisors during this time? We know that pursuant to Rodriguez v.

United States, 575 U.S. ___, ___, 135 S. Ct. 1609, 1614-16 (2015), an arresting officer is

allowed to attend to related safety concerns in his or her inquiries. Safety concerns typically

“involve checking the driver’s license, determining whether there are outstanding warrants

against the driver, and inspecting the automobile’s registration and proof of insurance.” Id. at

___, 135 S. Ct. at 1615. Were any of the 25 minutes at issue here spent addressing the safety

concerns allowed by Rodriguez? It is notable in Rodriguez that the United States Supreme Court



                                               - 26 -
1-18-1510


found that “[a]uthority for the seizure thus ends when tasks tied to the traffic infraction are—or

reasonably should have been—completed.” Id. at ___, 135 S. Ct. at 1614. Based on what was

presented at the hearing, I believe this court is unable to determine what the nature of the

trooper’s tasks were, or if they were reasonable.

¶ 80   Trooper Lindroth was asked general questions at the suppression hearing regarding what

transpired during the disputed 25 minutes. All that we know is that he ran the license on his

computer in less than one minute, spent a few minutes getting ahold of Hertz, and then

proceeded to discuss the situation with Hertz. Thus, the trial court did not have the basis for

conducting a contextual, totality of the circumstances-based analysis, as required by Baldwin. It

was impossible for the trial court to have been able to conclude that the officer acted diligently

during the traffic stop without knowing what he did during these 25 minutes.

¶ 81   The trial court’s August 9, 2017, ruling stated the following: “The seizure, although it

was lawful at its inception, I believe, it became unlawful because of the prolonged time in the

delay to call Hertz for this Officer’s own personal gratification. I don’t know what it was.”

(Emphasis added.) The record fails to disclose any evidence as to what tasks were conducted by

the officer for his own personal gratification. Additionally, in the court’s November 17, 2017,

ruling, when reconsidering granting the State’s motion to reconsider, the trial court granted the

motion to suppress, stating “I don’t believe police officers ordinarily stop a vehicle when they

find out a person is not the driver and call the owner of the car to ascertain whether or not the

driver is a valid person,” despite that there was no testimony at the hearing on the motion to

suppress regarding Trooper Lindroth’s experience or what a police officer “ordinarily” does in

this type of situation. Further, these factual findings of the trial court are not based on evidence

that was presented in court and are against the manifest weight of the evidence.



                                               - 27 -
1-18-1510


¶ 82    The majority concludes that Trooper Lindroth’s inquiry went beyond the mission of

issuing the speeding ticket, specifically, by contacting the vehicle’s owner. Although the

majority states that it does not believe that “an officer is forbidden from ever contacting a

vehicle’s owner following a stop” (emphasis in original) (supra ¶ 61), its analysis suggests

otherwise, given the fact that defendant voluntarily informed the trooper that he was not on the

rental agreement, which provided a solid justification for the trooper’s decision to contact Hertz.

Rodriguez states that the tolerable duration of police inquiries during a traffic stop is determined

by the seizure’s mission, which includes addressing the traffic violation that warranted the stop

and attending to related safety concerns. Id. at ___, 135 S. Ct. at 1614. As previously mentioned,

these safety concerns “involve checking the driver’s license, determining whether there are

outstanding warrants against the driver, and inspecting the automobile’s registration and proof of

insurance.” Id. at ___, 135 S. Ct. at 1615. An officer’s actions in conjunction with his concern

for the public safety, i.e., checking whether a vehicle or its driver are appropriately insured, is

quite reasonable, I suggest, and well within the mission of a traffic stop.

¶ 83    Here, it is clear that the trooper was advised by the owners of the vehicle that defendant

was not authorized to drive and the owner requested impoundment. Only then, at this point, the

question becomes did the trooper have a reasonable suspicion of criminal activity. This is when

the trooper advised defendant he was being charged with criminal trespass to the vehicle, which

then resulted in the impoundment and search. But, we need not determine these issues at this

time.

¶ 84    The majority’s holding, again, is based solely on the inquiry to the car’s owner as being

beyond the mission of the issuance of a speeding ticket. The majority states that it does not need

to reach the reasonable expectation of privacy issue. Supra ¶ 69. However, I believe it is



                                               - 28 -
1-18-1510


imperative to discuss the privacy issue and Byrd v. United States, 584 U.S. ___, 138 S. Ct. 1518

(2018), since that case’s reasoning was used by the trial court in ruling on this matter.

¶ 85   Byrd’s holding expressly stated that, “the mere fact that a driver in lawful possession or

control of a rental car is not listed on the rental agreement will not defeat his or her otherwise

reasonable expectation of privacy.” Id. at ___, 138 S. Ct. at 1531. The Court remanded two

remaining issues to the court of appeals: (1) whether probable cause justified the search in any

event and (2) whether one who intentionally uses a third party to procure a rental car by a

fraudulent scheme for the purpose of committing a crime is no better situated than a car thief. Id.

at ___, 138 S. Ct. at 1531.

¶ 86   Byrd did not establish a bright-line rule that all nonauthorized drivers have a reasonable

expectation of privacy. In People v. McCauley, this court referred to the holding in Byrd as

representing that a “driver in lawful possession and control of rental car could have reasonable

expectation of privacy in car, even if not listed as [an] authorized driver on [the] rental contract”

and remanded to the lower court to make that determination. (Emphasis in original.) 2018 IL

App (1st) 160812, ¶ 41 (citing Byrd, 584 U.S. at ___, 138 S. Ct. at 1527). I believe McCauley’s

description is accurate and differs from the conclusion made by the trial court in this case that

this defendant had a reasonable expectation of privacy. Moreover, the “lawful possession”

element enumerated in Byrd is not the same as the factual scenario before this court because,

here, defendant was not in lawful possession of the car per the information received from Hertz,

the car’s owner.

¶ 87   Regarding the majority’s comments as to standing, we are instructed by our supreme

court’s statement in People v. Pitman, 211 Ill. 2d 502, 521 (2004), that, “As did the United States

Supreme Court, we admonish courts against analyzing a legitimate expectation of privacy issue



                                               - 29 -
1-18-1510


under the rubric of ‘standing.’ ” As a result, I discount the State’s argument raised as to standing

and the majority’s analysis of it.

¶ 88   For the above-stated reasons, I would reverse the order of the circuit court granting

defendant’s motion to quash arrest and suppress evidence and remand for further proceedings to

consider the reasonableness of the nature and duration of the traffic stop.




                                               - 30 -